DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: Each instance of the phrase “the roller” or “a roller” should be changed to “the roller mechanism” or “a roller mechanism.”  See rejections of claims 1 and 11 under 35 U.S.C. 112(b) below.
Appropriate correction is required.
Claim Objections
Claims 1-3, 5, 6, 8, 11, 12, 14, 15, and 17 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “for opposite sliding doors” should be changed to “for one door of a pair of opposite sliding doors,” in lines 3 and 4, the phrase “is rotatable about a rotating shaft formed in a roller at a time of opening or closing the door” should be changed to “is rotatable, at a time of opening or closing of the one door, about a rotating shaft located in a roller mechanism,” in lines 4 and 5, the phrase “can move the door toward the inside and outside of the vehicle” should be changed to “is configured to move the one door toward an inside and an outside of the vehicle,” in line 6, the phrase “the door to be opened or closed” should be changed to “the one door to be closed,” in line 7, the phrase “the door” should be changed to “the one door,” in lines 9 and 10, the phrase “the door” should be changed to “the one door,” in line 12, the phrase “can fix” should be changed to “is configured to fix,” and in line 13, the phrase “rotation of the catch” should be changed to “rotation of the catch, thereby maintaining the opened state of the one door.”
In regards to claim 2, line 2, the phrase “roller” should be changed to “roller mechanism.”
In regards to claim 3, line 2, the word “fixing” should be changed to “fixes,” and in line 3, the phrase “roller to the door” should be changed to “roller mechanism to the one door.”
In regards to claim 5, the claim should read as follows after the preamble: “wherein, when the one door is in the opened state, the lever maintains the opened state of the one door by the catch being caught by the catching groove.”
In regards to claim 6, line 2, the phrase “can rotate” should be changed to “is configured to rotate,” in lines 2 and 3, the phrase “to release the catch from the catching groove” should be changed to “to release the fixation of the catch by the catching groove,” and in line 3, the phrase “the door” should be changed to “the one door.”
In regards to claim 8, line 2, the phrase “pulled by an operation of closing the door” should be changed to “pulled during an operation of closing the one door.”
In regards to claim 11, line 4, the phrase “a roller” should be changed to “a roller mechanism,” in line 5, the phrase “formed in the roller” should be changed to “located in the roller mechanism,” in line 7, the phrase “can move” should be changed to “is configured to move,” in lines 7 and 8, the phrase “the inside and outside” should be changed to “an inside and an outside,” in line 9, the phrase “the roller” should be changed to “the roller mechanism,” in line 10, the phrase “opened or closed” should be changed to “closed,” in line 16, the phrase “can fix” should be changed to “is configured to fix,” and in line 17, the phrase “rotation of the catch” should be changed to “rotation of the catch, thereby maintaining the opened state of the vehicle door.”
In regards to claim 14, the claim should read as follows after the preamble: “wherein, when the vehicle door is in the opened state, the lever maintains the opened state of the vehicle door by the catch being caught by the catching groove.”
In regards to claim 15, line 2, the phrase “can rotate” should be changed to “is configured to rotate” and the phrase “to release the catch from” should be changed to “to release the fixation of the catch by.”
In regards to claim 17, line 2, the phrase “pulled by” should be changed to “pulled during.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 1, the phrase “a hold-open latch structure for opposite sliding doors” suggests that a single latch structure, i.e. the structure shown in Figure 1, is used to hold two sliding doors simultaneously, when it is understood from the specification that each of the two sliding doors includes a respective hold-open latch structure and will be examined as such.  See claim objections above.
In regards to claim 1, line 3, and claim 11, line 4, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “roller” in the claims is used by the claims to mean “a mechanism including a roller,” while the accepted meaning is “a revolving cylinder over or on which something is moved or which is used to press, shape, spread, or smooth something.” The term is indefinite because the specification does not clearly redefine the term.  Specifically, the term “roller” can only refer to revolving cylinders included in structure 1 of applicant’s device, and therefore, for examination purposes, the claims will be examined as reciting a “roller mechanism” instead of a “roller.”  See claim objections above.
In regards to claim 1, lines 3 and 4, the phrase “rotatable about a rotating shaft formed in a roller at a time of opening or closing the door” suggests that the rotating shaft is formed or is one piece with the roller mechanism and that this “forming” occurs at the time of opening or closing of the door.  This language is not supported by the specification.  It is understood from the specification that the rotating shaft is located or coupled in the roller, i.e. is a separate component from the roller, and that the roller swing arm is rotatable about the rotating shaft at a time of opening or closing the door, and will be examined as such.  See claim objections above.
In regards to claim 1, line 4, and claim 11, line 7, the metes and bounds of the claims are unclear because of the use of the phrase “can move.”  Specifically, it is unclear if the roller swing arm is required to move the door, or if that function is not required by the claims.  It is understood from the specification that the roller swing arm is meant to or is configured to move the door, and will be examined as such.  See claim objections above.
Claim 1 recites the limitation "the inside and outside" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  See claim objections above.
In regards to claim 1, line 6, and claim 11, lines 9 and 10, it is unclear how the locking unit enables or allows the door to be “opened,” when the locking unit is described in the specification as only holding the door in the opened state, not holding the door in a closed state and then is released to allow the door to open, as suggested by the claim language.  The claims will be examined with the language set forth in the claim objections above.
In regards to claim 1, line 12, and claim 11, line 16, the metes and bounds of the claims are unclear because of the use of the phrase “can fix.”  Specifically, it is unclear if the catching groove is required to fix the catch, or if that function is not required by the claims.  It is understood from the specification that the catching groove is meant to fix the catch, and will be examined as such.  See claim objections above.
In regards to claim 1, lines 12 and 13, and claim 11, lines 16 and 17, the relationship between the prevention of the rotation of the catch by the lever and the state of the door is unclear from the claim language.  It is understood from the specification that the prevention of the rotation of the catch maintains the opened state of the door, and will be examined as such.  See claim objections above.
In regards to claim 5, line 1, the relationship between the door being “completely opened,” as recited in claim 5, and the “opened state” of the door, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “completely opened” state of the door recited in claim 5 is equivalent to the “opened state” of the door recited in claim 1, and will be examined as such.  The claims should use consistent terminology.  See claim objections above.
In regards to claim 5, line 2, and claim 14, line 2, the phrase “as the catch is caught” suggests that the door is still moving when it is being maintained or held from movement in the opened state, which is not supported by the specification.  It is understood from the specification that the lever maintains the opened state of the door by the catch being caught by the catching groove, and will be examined as such.  See claim objections above.
In regards to claim 6, line 2, and claim 15, line 2, the metes and bounds of the claims are unclear because of the use of the phrase “can rotate.”  Specifically, it is unclear if the lever cam rotates the lever, or if that function is not required by the claims.  It is understood from the specification that the lever cam is meant to rotate the lever, and will be examined as such.  See claim objections above.
In regards to claim 6, lines 2 and 3, the relationship between the release of the catch “from the catching groove,” as recited in claim 6, and the fixing of the catch by the catching groove, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the releasing of the catch from the catching groove is referring to the releasing of the fixation of the catch by the catching groove, and will be examined as such.  The claims should use consistent terminology.  See claim objections above.
In regards to claims 8 and 17, it is unclear how an “operation” or a process can physically pull the cable, as suggested by the phrase “pulled by an operation of closing the door.”  It is understood from the specification that the cable is pulled by a user or some other user actuated mechanism during the operation of closing the door, and will be examined as such.  See claim objections above.
In regards to claim 11, line 5, the phrase “formed in the roller” suggests that the rotating shaft is formed or is one piece with the roller mechanism.  This language is not supported by the specification.  It is understood from the specification that the rotating shaft is located or coupled in the roller, i.e. is a separate component from the roller, and will be examined as such.  See claim objections above.
Claim 11 recites the limitation "the inside and outside" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  See claim objections above.
In regards to claim 14, line 1, the relationship between the door being “completely opened,” as recited in claim 14, and the “opened state” of the door, as recited in claim 11, is unclear from the claim language.  It is understood from the specification that the “completely opened” state of the door recited in claim 14 is equivalent to the “opened state” of the door recited in claim 11, and will be examined as such.  The claims should use consistent terminology.  See claim objections above.
In regards to claims 2-4, 7, 9, 10, 12, 13, 16, 18, and 19, these claims are rejected under 35 U.S.C. 112(b) since they depend from claims 1 and 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-12, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun et al. (US Pub. No. 2006/0059783).
In regards to claim 1, Braun et al. discloses a hold-open latch structure for one door 12 of a pair of opposite sliding doors for a vehicle, the hold-open latch structure comprising: a roller swing arm 14 that is rotatable, at a time of opening or closing of the one door, about a rotating shaft (shaft at pivot axis 20, Figure 8) located in a roller mechanism (Figures 5 and 8), wherein the roller swing arm is configured to move the one door toward an inside and an outside of the vehicle and in a longitudinal direction of the vehicle (Figures 4 and 5); and a locking unit (Figure 8) configured to enable the one door to be closed and to maintain an opened state of the one door (Paragraph 35), wherein the locking unit includes: a catch 6 that is pivotably mounted on the rotating shaft (pivotably mounted on the rotation shaft via axis 5 and component 22, Figure 8) and coupled to the roller swing arm so as to rotate together with the roller swing arm at the time of opening or closing the one door (rotates together from movement in Figure 4 to Figure 5 and rotates or moves along with the door and roller swing arm during movement of the door); and a lever 7 that is mounted so that one side of the lever is in contact with the catch (Figure 8 and Paragraph 37), the lever having a catching groove (U-shaped groove in Figure 8, with the right hand arm of the U-shape contacting the catch) that is configured to fix the catch at a predetermined angle and prevent a rotation of the catch, thereby maintaining the opened state of the one door.
In regards to claim 2, Braun et al. discloses that the locking unit is mounted in the roller mechanism (Figure 8).
In regards to claims 3 and 12, Braun et al. discloses that the roller swing arm is pivotably connected to a mounting bracket 21 through the rotating shaft, the mounting bracket fixes the roller mechanism to the door or a vehicle body (Figure 8).
In regards to claims 5 and 14, Braun et al. discloses that when the one door is in the opened state, the lever maintains the opened state of the one door by the catch being caught by the catching groove (Paragraph 35).
In regards to claims 6 and 15, Braun et al. discloses that the locking unit further includes a lever cam (see Figure 8 below) that is pivotably mounted on the rotating shaft (pivotably mounted on the rotation shaft via axis 9 and component 22, Figure 8) and is configured to rotate the lever to release the catch from the catching groove at the time of closing the door (Paragraph 52).

    PNG
    media_image1.png
    1236
    758
    media_image1.png
    Greyscale


In regards to claims 8 and 17, Braun et al. discloses that one side of the lever cam is connected to a cable 2b to be pulled during an operation of closing the door (Paragraph 52).
In regards to claims 9 and 18, Braun et al. discloses that the lever cam further includes a lever cam return spring 11 configured to return the lever cam to an original position (the lever cam is connected to the lever for movement together with the lever cam, and therefore, the spring 11 affects the lever and the lever cam, Paragraph 40).
In regards to claims 10 and 19, Braun et al. discloses that the lever further includes a lever return spring 11 configured to return the lever to an original position (Paragraph 40).
In regards to claim 11, Braun et al. discloses a vehicle comprising: a vehicle body (Figure 1); a vehicle door 12 slidably attached to the vehicle body; a roller mechanism (Figure 8); a rotating shaft (shaft at pivot axis 20, Figure 8) located in the roller mechanism; a roller swing arm 14 that is rotatable about the rotating shaft at a time of opening or closing the vehicle door, wherein the roller swing arm is configured to move the vehicle door toward an inside and an outside of the vehicle body (Figures 1, 4, and 5) and in a longitudinal direction of the vehicle body (Figure 1); and a locking unit (Figure 8) mounted in the roller mechanism and configured to enable the vehicle door to be closed and to maintain an opened state of the vehicle door (Paragraph 35), wherein the locking unit includes: HYU-0265USoi-BI-12-a catch 6 that is pivotably mounted on the rotating shaft (pivotably mounted on the rotation shaft via axis 5 and component 22, Figure 8) and coupled to the roller swing arm so as to rotate together with the roller swing arm at the time of opening or closing the vehicle door (rotates together from movement in Figure 4 to Figure 5 and rotates or moves along with the door and roller swing arm during movement of the door); and a lever 7 that is mounted so that one side of the lever is in contact with the catch (Figure 8 and Paragraph 37), the lever having a catching groove (U-shaped groove in Figure 8, with the right hand arm of the U-shape contacting the catch) that is configured to fix the catch at a predetermined angle and prevent a rotation of the catch, thereby maintaining the opened state of the vehicle door.
Allowable Subject Matter
Claims 4, 7, 13, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 4, 7, 13, and 16.
In regards to claims 4 and 13, Braun et al. (US Pub. No. 2006/0059783) fails to disclose that the catch is coupled to the roller swing arm through a rigid column that vertically penetrates the roller swing arm.  The shaft or column at pivot axis 5, on which the catch is located, does not penetrate the roller swing arm, but component 22 that is coupled to the roller spring arm.  The examiner can find no motivation to modify the device of Braun et al. without employing improper hindsight reasoning, and without destroying the intended structure and operation of the device.
In regards to claims 7 and 16, Braun et al. (US Pub. No. 2006/0059783) fails to disclose that the lever has a catching column that is in contact with an extension portion of the lever cam, such that the lever is rotatable in a direction opposite to a rotation direction of the lever cam as the lever cam rotates.  The examiner can find no motivation to modify the device of Braun et al. without employing improper hindsight reasoning, and without destroying the intended structure and operation of the device.
Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 12, 2022